Citation Nr: 0510725	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  96-27 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for a kidney disorder.

3.  Entitlement to service connection for a stomach disorder.

4.  Entitlement to service connection for deformed fingers 
and toes.

5.  Entitlement to a rating in excess of 10 percent for 
sarcoidosis of the lungs prior to October 7, 1996.

6.  Entitlement to the assignment of an original rating in 
excess of 40 percent for diabetes mellitus.

7.  Entitlement to the assignment of an original rating in 
excess of 10 percent for hypertension.

8.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.


WITNESSES AT HEARING ON APPEAL

Appellant and brother-in-law


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel 


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in September 2000, the Board remanded 
it to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada, for additional development, to include 
VA medical examinations.  

The Board denied the claims listed on the title page of this 
remand in an October 2002 decision.  It was also noted in 
that decision that the issues of entitlement to service 
connection for headaches; degenerative joint and disc disease 
of the spine; a skin disorder, to include lesions of the 
hands, chest, back, neck, buttocks, legs, and feet; as well 
as the issues of entitlement to a rating in excess of 30 
percent for sarcoidosis of the lungs from October 7, 1996, 
and to a rating in excess of 10 percent for skin lesions due 
to sarcoidosis in the axilla and groin regions, would be the 
subject of a later Board decision.

The veteran appealed the Board's October 2002 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a November 2003 brief, the veteran's attorney requested 
that the Court variously reverse, remand and vacate the 
Board's October 2002 decision.  The Secretary of VA submitted 
a brief in March 2004, arguing that the Court should remand 
the veteran's claims in order for the Board to address fully 
whether the duty to notify set forth at 38 U.S.C.A. § 5103(a) 
had been satisfied.  The Secretary's brief cited Charles v. 
Principi, 16 Vet. App. 370, 373 (2002) and Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran's April 
2004 reply brief again requested that the Court grant the 
relief requested in the veteran's principal brief.  

In a July 2004 order, the Court agreed that the Board failed 
to provide an adequate statement of reasons and bases for its 
determination regarding VA's compliance with section 5103(a).  
The Court accordingly vacated the October 2002 Board decision 
and remanded the matters for readjudication  The Court noted 
that the veteran had raised other issues in his brief and 
concluded that it need not address those arguments at that 
time.  Best v. Principi, 15 Vet. App. 18, 20 (2001) (per 
curiam order).  The Court also noted that many of the 
arguments raised by the veteran's brief were not raised 
before the Board and stated that the Court would benefit by 
allowing the Secretary to consider, in the first instance, 
those arguments and any underlying determination that might 
be required in that regard.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It is apparent to the Board that VA has not provided the 
veteran adequate notice of the Veterans Claims Assistance Act 
of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
and its effect on his claim.  The Board recognizes that the 
RO sent the veteran various statements of the case (SOCs) and 
supplemental statements of the case (SSOCs) that advised him 
of the evidence necessary to substantiate his claims.  The RO 
also sent the veteran an October 2000 letter (prior to the 
enactment of the VCAA) that requested that he identify any 
pertinent evidence regarding his claims, and informed him 
that VA would request any such evidence he identified.  
Nevertheless, there are no documents in evidence which 
satisfy the duty to notify.  The RO's attention is directed 
to Quartuccio, supra, pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that the Secretary 
identify for the appellant which evidence the VA will obtain 
and which evidence the appellant is expected to present 
specific to each claim.

In addition, in his brief before the Court the veteran raised 
numerous issues.  The RO should address these arguments and 
any underlying determination that might be required in that 
regard.  Specifically, the veteran argued that: 1) a remand 
is necessary for his claims for an increased evaluation for 
sarcoidosis and a total disability due to individual 
unemployability (TDIU), due to VA's failure to issue SOCs; 2) 
VA erred as a matter of law in failing to reinstate a 30 
percent evaluation for sarcoidosis, effective in December 
1977; 3) a remand is necessary due to VA's failure to 
adjudicate his hypertension and diabetes claims under 
38 C.F.R. § 3.310(a); 4) VA failed to adjudicate claims for 
an increased evaluation for sarcoidosis submitted in 
September 1984 and May 1991; 5) the September 2001 VA 
examination was inadequate with respect to the veteran's 
claims for service connection for an eye condition and for 
deformed fingers and toes, and the Board provided inadequate 
reasons and bases for its denial of these claims; and 6) an 
additional VA examination is required for the veteran's claim 
for service connection for a stomach disorder.  

In light of the foregoing, the Board finds that the VCAA 
requires additional development and assistance.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See also 
38 C.F.R. § 3.159 (2004).  The RO's 
attention is directed to Quartuccio, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to each of the 
claims listed on the tile page of this 
remand of the impact of the notification 
requirements on those claims.  The 
appellant should further be requested to 
submit all evidence in his possession 
that pertains to these claims.

2.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for any of 
the veteran's claims.  If further action 
is required, the RO should undertake it 
before further adjudication of the 
claims.

3.  Then, the RO should readjudicate the 
veteran's claims for service connection 
for an eye disorder, a kidney disorder, a 
stomach disorder, and deformed fingers 
and toes; a rating in excess of 10 
percent for sarcoidosis of the lungs 
prior to October 7, 1996; the assignment 
of an original rating in excess of 40 
percent for diabetes mellitus; the 
assignment of an original rating in 
excess of 10 percent for hypertension; 
and entitlement to automobile and 
adaptive equipment or for adaptive 
equipment only.  In doing so, the RO 
should also address the contentions the 
veteran raised before the Court, 
identified above.  

If any benefit sought on appeal remains 
denied, the veteran should be provided an 
SSOC, which should contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



